BIJUR, J.
This action was brought to foreclose a lien upon a cash register, on the ground that defendants had not paid one installment of $7.50. Plaintiff’s theory and evidence were all to the effect that defendants had not paid the third installment. Defendants, however, produced the formal written receipt of the plaintiff for that payment. Plaintiff’s evidence in rebuttal is vague, confused, and manifestly based on data which on the trial were shown to be inexact.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.